EXHIBIT 10.31

SUPPLEMENT NO. 1 TO LOAN AGREEMENT AND PROMISSORY NOTE
 
THIS SUPPLEMENT No. 1 TO LOAN AGREEMENT AND PROMISSORY NOTE by and between BLINK
COUTURE, INC., a Delaware corporation (the “Maker”) and REGENT PRIVATE CAPITAL
II, LLC, an Oklahoma limited liability company (the “Payee”) entered into as of
April 30, 2013, supplements and amends that certain Loan Agreement and
Promissory Note dated as of January 31, 2013 (the “Loan Agreement”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Loan Agreement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Loan Agreement:


1.           Additional Advances. The Parties hereby agree that during the
period from February 1, 2013 through April 30, 2013, the Payee has made
additional advances to the Maker, in the aggregate amount of $25,101, in payment
of the Maker’s operating expenses during that period, so that effective as of
April 30, 2013, the total outstanding principal amount due and payable pursuant
to the Note is $37,359.


2.           No Further Changes; Full Force and Effect. The additional advances
described in Paragraph 1 above reflect all changes to the Loan Agreement. All
other terms of the Loan Agreement shall remain unchanged and in full force and
effect, unless and until further supplemented or amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 1 to Loan Agreement
and Promissory Note to be duly executed and delivered as of the day and year
first written above.
 
 

  BLINK COUTURE, INC.            
By:
/s/ Lawrence Field       Name: Lawrence Field
Title: President & CEO
          REGENT PRIVATE CAPITAL II, LLC            
By:
/s/ Cynthia S. Field       Name: Cynthia S. Field
Title: Secretary
 

 